Citation Nr: 1544652	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee/leg disability.

2.  Entitlement to service connection for a right knee/leg disability.

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for a psychiatric disability.  

6.  Entitlement to a total disability rating for individual unemployment.  


REPRESENTATION

Appellant represented by:	Jackson & MacNichol, Attorneys at Law


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1982.  This matter came before the Board of Veterans' Appeals (Board) from May 2013 and July 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In March and November 2014, on the VA Form 9, the Veteran requested a hearing before the Board.  On February 24, 2014, the Veteran was notified that the requested hearing would be held on March 24, 2015.  On March 18, 2015, the Veteran's representative requested that the hearing be rescheduled because they would be unable to attend the hearing.  

To date, this hearing has not been rescheduled and a withdrawal of this request is not found in the record.  





Accordingly, the case is remanded for the following action: 

Schedule the Veteran for a videoconference hearing before the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




